In a proceeding pursuant to article 78 of the *1086Civil Practice Act to review a determination of the State Rent Administrator denying the landlord’s application for certificates of eviction, the appeals are from an order which conditionally granted such certificates. Order reversed on the law, with $20 costs and disbursements, and proceeding dismissed. In our opinion this record establishes that there was substantial evidence before the State Rent Administrator warranting his finding that the landlord had failed to show compliance with either section 54 or section 57 of the State Rent and Eviction Regulations, and that such finding is a reasonable basis for his determination. In the circumstances, the court may not substitute its judgment for that of the administrator. (Matter of Kaplan v. McGoldrick, 279 App. Div. 615.) Nolan, P. J.. Wenzel, Schmidt, Beldock and Murphy, JJ., concur.